Citation Nr: 1131101	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetic retinopathy.

2.  Entitlement to an initial rating in excess of 30 percent for diabetic nephropathy, arterial hypertension, and peripheral vascular disease.

3.  Entitlement to a rating in excess of 10 percent prior to July 27, 2009, and in excess of 30 percent since July 27, 2009, for bilateral pes planus.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left leg.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right leg.

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left arm.

8.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right arm.

9.  Entitlement to a compensable rating for residuals of a laceration (scar) of the left thumb.

10.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that declined to reopen the Veteran's previously denied claim for service connection for diabetic retinopathy; granted service connection for diabetic nephropathy, arterial hypertension, and peripheral vascular disease and a 30 percent disability rating, effective November 15, 2007; granted service connection for peripheral neuropathy of the upper and lower extremities and a 10 percent disability rating for each extremity, effective November 15, 2007; continued a 10 percent disability rating for bilateral pes planus, a 20 percent disability rating for diabetes mellitus, and a 0 percent disability rating for residuals of a laceration of the left thumb; and denied a TDIU rating.  An April 2010 rating decision increased the rating from 10 percent to 30 percent for the Veteran's bilateral pes planus, effective July 27, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an increased rating for diabetic nephropathy, arterial hypertension, and peripheral vascular disease and a TDIU rating are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a February 2003 rating decision that denied service connection for diabetic retinopathy.

2.  Evidence submitted since the February 2003 rating decision is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise a reasonable possibility of substantiating the claim.

3.  Prior to July 27, 2009, the Veteran's bilateral pes planus was manifested by complaints of pain on use.  The Veteran used a cane and orthopedic shoes without evidence of abnormal shoe wear.  There was no objective evidence of marked deformity, pain on manipulation and use accentuated, an indication of swelling on use, or characteristic callosities.

4.  Since July 27, 2009, the Veteran's bilateral pes planus has been manifested by complaints of pain and swelling on use.  The Veteran has used a cane and orthopedic shoes.  Objective manifestations include findings of an antalgic gait, abnormal shoe wear, abnormal weight-bearing, tenderness of the plantar arches, mild pronation, and pain on spasm with manipulation.  There is no objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation that has not been improved by orthopedic shoes or appliances.

5.  The Veteran's type II diabetes mellitus has been manifested by the need for oral hypoglycemic agents and a restricted diet.

6.  The Veteran's bilateral peripheral neuropathy of the lower extremities has been manifested by decreased vibration sense.  It has been productive of no less than 5/5 motor strength, and has been productive of no more than mild incomplete paralysis or neuritis of the sciatic nerve.

7.  The Veteran's bilateral peripheral neuropathy of the upper extremities is manifested by decreased vibration sense.  With the exception of the left and right upper opponens policis with a muscle strength of 4/5, it has been productive of no less than 5/5 motor strength, and has been productive of no more than mild incomplete paralysis of the median nerve.

8.  The Veteran's erectile dysfunction is manifested by impotence.  His erectile dysfunction is not manifested by penile deformity.

9.  The Veteran's residuals of a laceration (scar) of the left thumb are not manifested by pain or instability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for diabetic retinopathy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Prior to July 27, 2009, the criteria for a rating in excess of 10 percent for bilateral pes planus were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2010).

3.  Since July 27, 2009, the criteria for a rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2010).

4.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

5.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2010).

6.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2010).

7.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left arm have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2010).

8.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right arm have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2010).

9.  The criteria for a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).

10.  The criteria for a compensable rating for residuals of a laceration (scar) of the left thumb have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7804 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

In March 2008, prior to the initial adjudication of the claims, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims.  He was told that he needed to provide the names of any person, agencies, or companies.  He was informed that VA would review his claims and determine what additional information was needed to process his claims, schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of these claims.

The Veteran was given notice of what type of information and evidence he needed to substantiate a claim for an increased rating in March 2008.  Therefore, Veteran had actual knowledge of the rating elements of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the Veteran's case to the Board and complied with the notice requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

Next, the statutes and regulations require that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized medical records; and, (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, (3) current disability may be associated with the in-service event, and (4) there is insufficient evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all identified and authorized post-service medical records relevant to the issues on appeal have been requested or obtained.  VA medical examinations pertinent to the claims were obtained in March 2008, April 2008, June 2009, and July 2009, and a review of those reports of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examinations appear complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.

The Board is also aware of the decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding notice requirements for claims to reopen final decisions.  The Board finds no basis to remand this case to the RO for additional development.  Based on the notice already provided to the appellant, which addresses both the requirements for reopening the claim for service connection for diabetic retinopathy as well as the evidence required by the underlying claim, further amended notice to the appellant is not necessary.  The Board again observes that the appellant has made no showing or allegation that the content of the notice resulted in any prejudice to the appellant.

The Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.

New and Material Evidence

A January 2003 rating decision denied service connection for nonproliferative diabetic retinopathy secondary to service-connected diabetes mellitus.  A February 2003 rating decision confirmed and continued the January 2003 denial.  The Veteran did not file a timely appeal of that decision.  Although the RO declined to reopen the claim in a June 2008 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the February 2003 rating decision became final because the appellant did not file a timely appeal.

The claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in November 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the February 2003 rating decision, the evidence consisted of service medical records, private treatment records, a May 2002 VA eye examination, and statements in support of claim.  The RO denied the Veteran's claim on the basis that diabetic retinopathy had not been clinically diagnosed.

Evidence added to the record since the time of the last final decision includes additional VA treatment records and VA examinations.

The Board finds that the evidence received since the last final decision is cumulative of other evidence of record and does not raise a reasonable possibility of substantiating this claim.  The Veteran has not provided any new evidence showing treatment for or any diagnosis of diabetic retinopathy.

The Board finds that the VA medical records submitted in support of the Veteran's claim for service connection for diabetic retinopathy, while new in the sense that they were not previously considered by RO decision makers, are not material.  However, like previously submitted VA medical records, recently submitted VA medical records do not indicate treatment for or a diagnosis of diabetic retinopathy.  Thus, the newly submitted VA medical records are cumulative of those considered at the time of the last final decision on this issue and do not relate to an unestablished facts necessary to substantiate the claim for service connection for diabetic retinopathy.  That evidence therefore does not create a reasonable possibility of an allowance of the claim and is not material.

Although the Veteran has submitted new evidence that was not before the RO in February 2003, the Board finds that new evidence is not material to his claim for service connection for diabetic retinopathy and does not warrant reopening of that previously denied claim.  The new evidence does not provide competent evidence of a diagnosis of diabetic retinopathy and does not create a reasonable possibility of an allowance of the claim.  Therefore, that new evidence is not material.  Thus, the claim for service connection for diabetic retinopathy is not reopened and the benefits sought on appeal remain denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Pes Planus

Prior to July 27, 2009

For the period under consideration, the Veteran's bilateral pes planus has been rated as 10 percent disabling pursuant to Diagnostic Codes 5276, which pertains to acquired flatfoot.  38 C.F.R. § 4.71a (2010).  Other potentially applicable diagnostic codes include Diagnostic Code 5284 (other injuries of the foot).  While Diagnostic Code 5280 (hallux valgus) is also potentially applicable, the evidence does not show that the Veteran's diagnosed hallux valgus is severe, equivalent to amputation of the great toe, or is status post resection of the metatarsal head such that 10 percent ratings could be assigned for each foot.  Accordingly, Diagnostic Code 5280 cannot serve as a basis for an increased rating.  Additionally, as the Veteran has not been diagnosed with weak foot, pes cavus, metatarsalgia or Morton's disease, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones, the diagnostic codes for rating those disabilities are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2010).

Under Diagnostic Code 5276, a 10 percent rating is warranted for bilateral or unilateral moderate pes planus with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  a 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

Under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  Moderately severe residuals of other foot injuries warrant a 20 percent rating.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

The Veteran was afforded a VA feet examination in March 2008 at which time he presented with a history of bilateral flat feet and complaints of numbness.  Prolonged standing and walking caused generalized foot and leg pain.  He complained of swelling of his feet after prolonged walking and of itching of the plantar feet.  A bony overgrowth on the right dorsal foot was surgically removed several years ago without any residual discomfort.  Foot pain was rated a three or four out of ten on the pain scale.  Pain was precipitated by prolonged standing and walking and was alleviated by rest and sitting down.  During flare-ups, there was no additional limitation of motion or functional impairment.  The Veteran used a one-point cane and orthopedic walking shoes.  He was able to walk about fifteen to twenty minutes without difficulty.  He was a retired police officer who was independent in activities of daily living.  There was evidence of bilateral hallux valgus where the second toe had overridden the first toe on both feet.  The Veteran had bilateral flat feet and a well-aligned forefoot and Achilles tendon on both feet.  There was no forefoot or mid-foot alignment.  There was no painful motion with flexion or extension of the feet.  The feet were non-tender to palpation at the medial arch and calcaneus or forefoot of the left and right foot.  Muscle test flexors and extensors were 5/5 bilaterally.  There was no evidence of swelling, rubor, or calor.  The medial foot at the first metatarsophalangeal (MTP) joint was non-tender.  The Veteran used a one-point cane with equal step length and a normal cadence.  There was no evidence of abnormal wear of his orthopedic shoes or any evidence of skin or vascular changes, hammertoes, a high arch, or a clawfoot deformity.  The Veteran's left and right first toes were passively correctable.  There was hallux valgus of the left first toe with 30 degrees lateral deviation and hallux longus of the right first toe with 20 degrees lateral deviation.  Both toes had an overriding second toe.  Range of motion testing of the first MTP joint indicated 5 degrees dorsiflexion on the left and right side; and 10 degrees plantar flexion.  The Veteran was diagnosed with bilateral pes planus and bilateral hallux valgus.

The Board concludes that an initial rating in excess of 10 percent is not warranted at any time during the period on appeal for acquired flat foot under Diagnostic Code 5276, which provides for a 30 percent rating for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  Specifically, the record does not reveal objective evidence of a marked deformity, such as pronation or abduction.  In addition, the March 2008 VA examination is silent as to any marked deformity of the Veteran's feet.  As to the other symptomatology necessary to warrant a 30 percent under Diagnostic Code 5276, including accentuated pain on manipulation and use, swelling on use, and characteristic callosities, the Board finds that while the Veteran has complained of bilateral foot pain on numerous occasions, the clinical evidence does not show accentuated pain on manipulation and use.  Further, on VA examination in March 2008 there was no evidence of callous formations or pressure sores on the feet.  Nor has the Veteran been diagnosed with any edema that has been found to occur on use.  The Board therefore finds that the evidence of record does not support a rating in excess of 10 percent under Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  Without evidence of marked deformity, pain on manipulation and use accentuated, an indication of swelling on use, or characteristic callosities, a finding of severe impairment, and a rating greater than 10 percent, is not warranted.

The Board also finds that the Veteran is not entitled to a rating in excess of 10 percent for his bilateral pes planus under Diagnostic Code 5284, which provides for a 10 percent rating for moderate foot injury, a 20 percent rating for moderately severe foot injury, and a 30 percent for severe foot injury.  38 C.F.R. § 4.71a (2010).  Based upon the evidence of record, the Board finds that the Veteran's bilateral foot disability is not a moderate injury in degree in either foot.  The Veteran has used a one-point cane and orthopedic shoes and can walk about fifteen to twenty minutes without difficulty.  On VA examination in March 2008, the Veteran complained of pain and swelling after prolonged walking and standing, but on examination there was no evidence of swelling and the Veteran had a well-aligned forefoot and Achilles tendon on both feet.  There was no painful motion with flexion or extension of the feet and the feet were non-tender to palpation at the medial arch and calcaneus or forefoot of the left and right foot.  The Veteran's left and right first toes were passively correctable.  There was no forefoot or mid-foot alignment.  There was hallux valgus of the left first toe with 30 degrees lateral deviation, hallux longus of the right first toe with 20 degrees lateral deviation, and both toes had an overriding second toe.  Range of motion testing of the first MTP joint indicated 5 degrees dorsiflexion on the left and right side and 10 degrees plantar flexion.  However, there was no evidence of rubor, calor, skin or vascular changes, hammertoes, a high arch, a clawfoot deformity, or abnormal shoe wear.  Thus, the Board concludes that the evidence of record does not support a rating in excess of 10 percent under Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2010).  In applying those regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  The determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59 (2010).  However, because the diagnostic code that pertains to pes planus does not contain criteria based on limitation of motion, the provisions pertaining to functional impairment, are not applicable where a rating is assigned pursuant to Diagnostic Code 5276.  38 C.F.R. §§ 4.40, 4.45 (2010).  In any event, the Board finds that the evidence does not indicate that any additional function loss would cause the Veteran to meet the criteria for a rating greater than 10 percent.

The Board finds that the evidence does not support a finding that the Veteran's service-connected bilateral pes planus presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected bilateral pes planus do not result in a marked interference with employment or frequent hospitalization to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his bilateral pes planus.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 10 percent for bilateral pes planus.

Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's bilateral pes planus prior to July 27, 2009.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for bilateral pes planus and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since July 27, 2009

For the period under consideration, the Veteran's bilateral pes planus has been rated as 30 percent disabling pursuant to Diagnostic Codes 5276, which pertains to acquired flatfoot.  38 C.F.R. § 4.71a (2010).  Other potentially applicable diagnostic codes include Diagnostic Code 5284 (other injuries of the foot).  While Diagnostic Code 5280 (hallux valgus) is also potentially applicable, the maximum schedular rating under that code is 10 percent.  As the Veteran is already in receipt of a 30 percent rating, Diagnostic Code 5280 cannot serve as a basis for an increased rating.  Additionally, the evidence does not show that the Veteran's diagnosed hallux valgus is severe, equivalent to amputation of the great toe, or is status post resection of the metatarsal head.  Accordingly, Diagnostic Code 5280 cannot serve as a basis for an increased rating in this particular case.  As the Veteran has not been diagnosed with weak foot, pes cavus, metatarsalgia or Morton's disease, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones, those diagnostic codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2010).

Under Diagnostic Code 5276, a 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2010).

Under Diagnostic Code 5284, moderately severe residuals of other foot injuries warrant a 20 percent rating.   A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

The Veteran was afforded a VA feet examination in July 2009 at which time he presented with complaints of bilateral foot pain with prolonged walking and standing.  He was able to stand no longer than fifteen minutes and walk a few yards.  The Veteran complained of some daily swelling and itching of his plantar feet.  He had a poor response to treatment but medication partially relieved some symptoms including pain, swelling, stiffness, fatigability, weakness, and a lack of endurance.  There was no evidence of redness or heat.  He used one cane and had a fair response to corrective shoes.

Examination of the feet was negative for evidence of painful motion, instability, or weakness, but there was evidence of swelling of the feet and ankles, tenderness in the plantar arch, and abnormal weight-bearing with an unusual shoe pattern.  There was angulation and dorsiflexion at the first MTP joint with stiffness at 15 degrees on the left foot and 10 degrees on the right foot.  There were trophic changes in the legs and mild pronation of the feet, but there was no evidence of pes cavus (clawfoot), malunion or nonunion of the tarsal or metatarsal bones, or forefoot or mid-foot malalignment.  Achilles alignment was normal with inward bowing with weight-bearing that was partially correctable with manipulation, but there was pain or spasm with manipulation.  An arch was present on non weight-bearing but was not present with weight bearing and there was pain on manipulation.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  On the left heel, there was 0 degrees valgus.  On the right heel, there was 10 degrees valgus that was correctible with manipulation.  There was no evidence of muscle atrophy of the foot or other foot deformity.  Gait was slow-paced and antalgic and the Veteran used a cane.

An X-ray examination of the feet indicated bilateral hallux valgus deformities.  There was evidence of bilateral hila looks post deformities.  There was also evidence of soft tissue swelling at the first MTP joint of the right foot and bony erosion at the base of the first proximal phalanx.  Enthesopathic changes were noted at the left Achilles tendon insertion with degenerative changes at the right talonavicular joint.  The Veteran was diagnosed with bilateral pes planus and bilateral hallux valgus with bilateral foot pain that the examiner opined had a moderate effect on chores and severe effect on shopping.

The Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent at any time during the period on appeal for his bilateral foot disability under Diagnostic Code 5284, which provides for a 20 percent rating for moderately severe foot injury, and a 30 percent for severe foot injury.  38 C.F.R. § 4.71a (2010).  The Veteran has a 30 percent rating pursuant to Diagnostic Code 5276 for bilateral pathology.  Thus, he would need to show moderately severe foot injury in each foot to warrant two 20 percent ratings to warrant a higher rating.  Based upon the evidence of record, the Board finds that the Veteran's bilateral foot disability is not moderately severe in degree in either foot.  On VA feet examination in July 2009, the Veteran indicated that he was able to stand for about fifteen to thirty minutes and walk a few yards.  He used a cane and had a fair response to orthopedic shoes.  On examination of the feet, there was no evidence of painful motion, instability, or weakness, but there was evidence of swelling, tenderness, and abnormal weight bearing with an unusual shoe pattern.  There was angulation and dorsiflexion at the first metatarsophalangeal joint with stiffness and trophic changes in the legs and mild pronation of the feet, but there was no evidence of pes cavus (clawfoot), malunion or nonunion of the tarsal or metatarsal bones, or forefoot or mid-foot malalignment.  Achilles alignment was normal with inward bowing with weight-bearing that was partially correctable with manipulation, but there was pain or spasm with manipulation.  An arch was present on non weight-bearing but was not present with weight bearing and there was pain on manipulation.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  Nor was there evidence of muscle atrophy of the foot or other foot deformity.  Therefore, the Board finds that the medical evidence does not support a rating greater than 30 percent for the Veteran's service-connected bilateral foot disability under Diagnostic Code 5284 as his overall symptomatology does not show a moderately severe foot disability of either foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2010).  In applying those regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  The determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59 (2010).  However, because the diagnostic code that pertains to pes planus does not contain criteria based on limitation of motion, the provisions pertaining to functional impairment, are not applicable where a rating is assigned pursuant to Diagnostic Code 5276.  38 C.F.R. §§ 4.40, 4.45 (2010).  In any event, the Board finds that the evidence does not indicate that any additional function loss would cause the Veteran to meet the criteria for a rating greater than 30 percent.

The Board finds that the evidence does not support a finding that the Veteran's service-connected bilateral pes planus presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record reflects that manifestations of the Veteran's service-connected bilateral pes planus do not result in a marked interference with employment or frequent hospitalization to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his bilateral pes planus.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 30 percent for bilateral pes planus.

Accordingly, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's bilateral pes planus.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for bilateral pes planus and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran's diabetes mellitus has been rated 20 percent disabling under Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2010).

On VA diabetes mellitus examination in March 2008, complications of the Veteran's diabetes included vascular and nonvascular complications.  Vascular complications included microvascular (eye disease, neuropathy, and nephropathy) and macrovascular complications (coronary artery disease, peripheral vascular disease, and cerebrovascular disease).  Non-vascular complications included gastroparesis, sexual dysfunction, and skin changes.  The Veteran stated that his blood sugar was controlled with medical treatment and denied any increase in medication dosage or addition of a new medication.  As a consequence of diabetes mellitus, the Veteran developed erectile dysfunction and peripheral neuropathy.  He denied having frequent ketoacidosis or hypoglycemic reactions.  The Veteran was on a diabetic diet and denied any change in weight loss or weight gain since the last examination.  However, he was unable to perform strenuous exercises or activities.  While he was able to climb a flight of stairs and walk slowly for ten minutes, the Veteran developed calf pain which improved with rest.  Treatment consisted of oral glycemic insulin injections and visits to a diabetic care provider every three months.  He denied any hospitalization for treatment of his diabetes.  The Veteran was diagnosed with type II diabetes mellitus, arterial hypertension, peripherovascular arterial disease, and early diabetic nephropathy.

On VA genitourinary examination in March 2008, the examiner related the Veteran's erectile dysfunction to his diabetes mellitus.  On examination, the Veteran complained of a poor erection with urgency, hesitancy, a weak or intermittent stream, dysuria, dribbling, and straining to urinate, but denied any hematuria, urine retention, urethral discharge, or nocturia.  There was no evidence of urinary leakage, recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or renal failure, acute nephritis, or hydronephrosis.  He had an abnormal ejaculation and vaginal penetration was possible.

On VA diabetes mellitus examination in June 2009 the Veteran continued taking medication prescribed for treatment of diabetes mellitus but had never been on insulin therapy.  He had a history of treatment of hypertension and episodes of hypoglycemic reactions or ketoacidosis, but none of his diabetic complications required hospitalization and occurred no more than once a month.  The Veteran was on a restricted or special diet, but was not restricted in his ability to perform strenuous activities.  He denied symptoms of neurovascular disease, skin disorders, and gastrointestinal disorders.  Examination of the skin indicated hair loss on both legs.

The Veteran was diagnosed with diabetes mellitus type II without any diagnosed visual impairment, kidney disease, or neurologic disease.  He was diagnosed with cardiovascular disease, peripheral edema due to a non-diabetic related etiology, and peripheral vascular disease.  Hypertension was diagnosed as unrelated to the Veteran's diabetes mellitus, but erectile dysfunction was determined to be a diabetic complication.  The Veteran's diabetes had a moderate effect on feeding and no effect on chores, shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting, grooming, and driving.  It was noted that the Veteran retired as a policeman in 1997 due to eligibility by age or duration of work.

The Board finds that a rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus is not warranted at any time during the pendency of the appeal.  The threshold requirement for a 40 percent rating is regulation of activities. Camacho v. Nicholson, 21 Vet. App. 360 (2007).  In order to meet a higher rating of 40 percent, the Veteran must have been told to avoid any strenuous occupational or recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  While the evidence shows that the Veteran was prescribed insulin and placed on a restricted diet, the evidence does not indicate that the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities, as is required in order to merit a higher rating of 40 percent.  Rather, the evidence tends to indicate that physical activity and exercise were encouraged.  Specifically, on VA examination in June 2009, the Veteran was not restricted in his ability to perform strenuous activities.  While periods of ketoacidosis were shown, they did not require hospitalization.

Therefore, the Board finds that the medical evidence does not support a rating greater than 20 percent for the Veteran's service-connected diabetes mellitus at any time during the pendency of the appeal, as his overall symptomatology more nearly approximates the criteria for a rating of 20 percent.

Peripheral Neuropathy of the Legs and Arms

The Board now turns to whether the Veteran is entitled to an increased rating based upon bilateral peripheral neuropathy of the upper and lower extremities associated with diabetes mellitus.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

Legs

The Veteran's peripheral neuropathy of the left leg has been rated as 10 percent disabling pursuant to Diagnostic Code 8599-8520.  The Veteran's peripheral neuropathy of the right leg has been rated as 10 percent disabling pursuant to Diagnostic Code 8599-8620.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2010).  Diagnostic Codes 8520 and 8620 pertain to paralysis and neuritis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 (2010).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assigned for incomplete paralysis, which is mild, moderate or moderately severe in degree.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a (2010).  The criteria are consistent with the criteria for evaluating degrees of neuritis as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2010).

The Veteran was afforded a VA peripheral nerves examination in April 2008 at which time a motor examination of the legs indicated muscle strength of the iliopsoas, hamstrings, quadriceps, anterior tibialis, gastrocnemius, and extensor hallucis of 5/5 with no motor impairment.

Sensory examination of the legs indicated decreased vibrations in the distal extremities.  However, the lower extremities were normal on light touch and position sense.  Reflex examination of the lower extremities was 2+ for the knees and 1+ for the ankles with normal left and right plantar flexion.  No muscle atrophy was present and there was no abnormal muscle tone or bulk.  Nor was there evidence of tremors, tics, or other abnormal movements and joint function was not affected.  The Veteran was diagnosed with lower extremity peripheral neuropathy with nerve dysfunction and neuralgia absent paralysis and neuritis.  The Veteran's peripheral neuropathy had no effect on feeding; a moderate effect on chores, shopping, exercise, sports, recreation, bathing, dressing, and toileting; and a mild effect on grooming.

On VA diabetes mellitus examination in June 2009 the Veteran's peripheral neuropathy symptoms included paresthesias, numbness, and an abnormal gait.  On extremity examinations, lower extremities had +2 varicosities over pedal areas.  The dorsalis pedis and posterior tibial pulse were decreased.  On neurologic examination, there was no sensory loss and deep tendon reflexes were 2+ for the patellar, Achilles, and Babinski's sign.

The Board concludes that the evidence does not demonstrate that the Veteran's peripheral neuropathy of the left and right leg approximates moderate incomplete neuritis, or neuralgia, such that a higher rating would be warranted under Diagnostic Codes 8520, 8620, or 8720.  The evidence demonstrates that the Veteran has no objective sensory loss or decreased strength of the lower extremities, but only subjective sensory loss.  Accordingly, the Board finds that the Veteran's peripheral neuropathy of the left and right leg at most approximates mild incomplete paralysis, neuritis, or neuralgia of the sciatic nerve, as contemplated by these diagnostic codes.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2010).

Arms

The Veteran's peripheral neuropathy of the left arm and peripheral neuropathy of the right arm are each rated as 10 percent disabling under Diagnostic Code 8699-8615.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2010).  Diagnostic Code 8615 pertains to neuritis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8615 (2010).

The criteria for rating the severity or impairment of the median nerve are set forth under Diagnostic Codes 8515, 8615, and 8715.  38 C.F.R. § 4.124 (2010).  Under Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the major or minor extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve in the minor extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).  Diagnostic Codes 8615 and 8715 address the criteria for evaluating paralysis and neuralgia of the median nerve.  The criteria are consistent with the criteria for evaluating degrees of neuritis as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2010).

The Veteran was afforded a VA peripheral nerves examination in April 2008 at which time a motor examination of the arms indicated muscle strength for the deltoid, biceps, triceps, wrist extensors, finger extensors interosseous, abductor pollicis brevis, and opponens pollicis of 5/5.  With the exception of the left and right upper opponens pollicis with a weakness of thumb opposition and muscle strength of 4/5, there was no motor impairment of the upper extremities.

On sensory examination of the arms, there were decreased vibrations in the distal extremities.  Reflex examination of the biceps and triceps were 2+ and 1+ for the brachioradialis reflex.  The Veteran was diagnosed with peripheral neuropathy of the upper extremities with nerve dysfunction and neuralgia absent paralysis and neuritis.  The Veteran's peripheral neuropathy had no effect on feeding; a moderate effect on chores, shopping, exercise, sports, recreation, bathing, dressing, toileting; and a mild effect on grooming.

On VA diabetes mellitus examination in June 2009 the Veteran's peripheral neuropathy symptoms included paresthesias and complaints of numbness in the hands.  However, an extremity examination of the arms was normal without trophic changes or radial pulse.  On neurologic examination, there was no sensory loss and deep tendon reflexes were 2+ for the biceps, triceps, and brachioradialis.

The Board concludes that the evidence does not demonstrate that the Veteran's peripheral neuropathy of the left and right upper extremities approximates moderate incomplete neuritis or neuralgia, such that a higher rating would be warranted under Diagnostic Codes 8615 or 8715.  The evidence demonstrates that the Veteran has mildly decreased sensation with no decreased strength in the upper extremities and with the exception of the left and right upper opponens pollicis.  The evidence does not show any motor impairment of the upper extremities.  Accordingly, the Board finds that the Veteran's peripheral neuropathy of the left and right arm most nearly approximates mild incomplete neuritis, or neuralgia of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8615, 8715 (2010).  The evidence does not show organic changes, such as muscle atrophy or trophic changes that would warrant a higher rating.

Erectile Dysfunction

The Board now turns to whether the Veteran is entitled to an increased rating based upon erectile dysfunction.

The Veteran's erectile dysfunction has been rated 0 percent, by analogy, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522.  While no diagnostic code specifically addresses the diagnosis of erectile dysfunction, Diagnostic Code 7522 addresses loss of erectile power, which is precisely the symptomatology described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.

Diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  The provisions of 38 C.F.R. § 4.31 indicate that where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent rating, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2010).  Therefore, where both loss of erectile power and deformity are not demonstrated, a 0 percent rating will be assigned.

The Veteran underwent a VA genitourinary examination in March 2009 at which time he had a diagnosis of erectile dysfunction.  He had an abnormal ejaculation, but vaginal penetration was possible.  On VA diabetes mellitus examination in March 2009, the examiner opined that as consequence of his diabetes mellitus, the Veteran developed erectile dysfunction.  However, because no penile deformity has been shown, the Board finds that the Veteran is not entitled to a compensable rating for erectile dysfunction under Diagnostic Code 7522.  38 C.F.R. § 4.20 (2010).

The Board finds that the evidence does not show that the Veteran's service-connected diabetes mellitus with associated bilateral peripheral neuropathy of the upper and lower extremities and erectile dysfunction presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected diabetes mellitus, bilateral peripheral neuropathy of the upper and lower extremities, and erectile dysfunction do not result in a marked interference with employment or frequent hospitalization to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  The evidence does not show marked interference with employment or frequent hospitalization due to diabetes mellitus, bilateral peripheral neuropathy of the upper and lower extremities, or erectile dysfunction.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his diabetes mellitus, bilateral peripheral neuropathy of the upper and lower extremities, and erectile dysfunction.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 20 percent for diabetes mellitus, a rating in excess of 10 percent each for bilateral peripheral neuropathy of the upper and lower extremities, or a compensable rating for erectile dysfunction during the period on appeal.

Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for diabetes mellitus during the pendency of the appeal.  Similarly, ratings in excess of 10 percent are not warranted for the Veteran's peripheral neuropathy of the upper and lower extremities.  Finally, the Veteran's erectile dysfunction has not warranted a compensable rating.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings for diabetes mellitus, bilateral peripheral neuropathy of the upper and lower extremities, and erectile dysfunction.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Laceration of the Left Thumb

The Veteran's residuals of a laceration of the left thumb are rated as 0 percent disabling under Diagnostic Code 7804, which pertains to unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board finds that Diagnostic Codes 7800 (disfigurement of the head, face, or neck), 7801 (scars other than head, face, or neck, that are deep or that cause limited), 7802 (superficial scars other than head, face, or neck, that do not cause limited motion, and that cover an area of 144 square inches or greater), and 7803 (superficial, unstable scars) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  38 C.F.R. § 4.118,

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for scars that are painful on examination.  38 C.F.R. § 4.118 (2008).

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2010); 67 Fed. Reg. 49590-49599 (July 31, 2002). VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria, which he has not done.  Therefore, the Board has no authority to consider those revisions in deciding this claim.  VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).

The Veteran was afforded a VA hand, thumb, and fingers examination in March 2008 at which time he presented with a history of a left lateral thumb laceration.  However, he could not recall whether the lateral or medial thumb was cut and did not notice any scar.  The Veteran denied any tendon or joint involvement, left thumb pain, history of surgery, or any specific problem with his left thumb.  He also had a normal range of motion of the left thumb.  It was noted that he was right-hand dominant.  The Veteran denied any flare-ups of joint disease affecting his left hand, thumb, or fingers.  There was no evidence of evidence of ankylosis of the left hand or thumb, swelling, rubor, or calor.  Nor was there a visible scar on the left thumb or evidence of instability of the MCP or IP joint.  The Veteran had adequate strength to pull, push, and twist using the left hand.  He had adequate dexterity to twist, probe, and touch, and used the left hand for expression and writing.  He was not additionally limited by pain, fatigue, weakness, or a lack of endurance of the left hand during physical examination.  The Veteran was diagnosed with a history of a left thumb laceration without residuals.

The Veteran was afforded a VA scar examination of the left thumb in July 2009.  Examination of the left thumb revealed a scar on the lateral anterior part of the distal thumb near the nail from a knife cut.  However, there was no skin breakdown over the scar or reports of pain.  The scar was 0.1 centimeters wide and was not painful.  The scar was superficial without inflammation, edema, keloid formation, or other disabling effects.

The Board finds that the Veteran is not entitled to a compensable rating for residuals of a laceration of the left scar at any time during the pendency of the appeal.  The evidence does not show that his scar was found to be painful or instable.  Accordingly, the medical evidence does not meet the criteria for a compensable rating under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

The Board finds that the evidence does not support a finding that the Veteran's service-connected residuals of a laceration of the left thumb present such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record reflects that manifestations of the Veteran's service-connected residuals of a laceration of the left thumb do not result in a marked interference with employment or frequent hospitalization to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his residuals of a laceration of the left thumb.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a compensable rating for residuals of a laceration of the left thumb.

Accordingly, the Board finds that a compensable rating is not warranted for the Veteran's residuals of a laceration of the left thumb during the pendency of the appeal.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for residuals of a laceration of the left thumb.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for diabetic retinopathy has not been submitted.  The appeal is denied.

An increased rating for bilateral pes planus in excess of 10 percent, prior to July 27, 2009, is denied.

An increased rating for bilateral pes planus in excess of 30 percent, since July 27, 2009, is denied.

An increased rating for diabetes mellitus in excess of 20 percent is denied.

An initial rating for peripheral neuropathy of the left leg in excess of 10 percent is denied.

An initial rating for peripheral neuropathy of the right leg in excess of 10 percent is denied.

An initial rating for peripheral neuropathy of the left arm in excess of 10 percent is denied.

An initial rating for peripheral neuropathy of the right arm in excess of 10 percent is denied.

A compensable rating for residuals of a laceration (scar) of the left thumb is denied.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims for increased rating for diabetic nephropathy, arterial hypertension, and peripheral vascular disease and the claim for a TDIU rating.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Board finds that the VA examinations in March 2008, April 2008, June 2009, and July 2009 did not provide adequate information to rate the Veteran's diabetic nephropathy, arterial hypertension, and peripheral vascular disease, that is current rated 30 percent disabling.  Therefore, the Board finds that an examination is needed to rate those disabilities.

In May 2008, the Veteran filed a claim of entitlement to a TDIU rating.  Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran has been granted a 30 percent disability rating for diabetic nephropathy, arterial hypertension, peripheral vascular disease; a 30 percent disability rating for bilateral pes planus; a 20 percent disability rating for diabetes mellitus; 10 percent disability ratings each for peripheral neuropathy of the upper and lower extremities; and 0 percent disability ratings each for residuals of a left thumb laceration, appendectomy scar, and erectile dysfunction.  The combined disability rating is 80 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  Therefore, the Veteran meets the minimum schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  The issue then is whether the Veteran's service-connected disabilities nevertheless prohibits him from sustaining gainful employment, such that a TDIU rating may be assigned on an extraschedular basis.

The Board finds that an opinion is needed as to whether the Veteran, solely as a result of his service-connected disabilities, is no longer able to be employed or whether he is more generally unemployable.  It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of his service-connected disabilities on his unemployability.

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in February 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board notes that the claim for TDIU is inextricably intertwined with the remanded claim for an increased rating.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since February 2009.

2.  Schedule the Veteran for an examination to ascertain the current severity of his diabetic nephropathy, arterial hypertension, and peripheral vascular disease.  The examiner should review the claims file and should note that review in the examination report.

3.  Schedule the Veteran for an examination to ascertain the impact of his service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  The examiner should evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (diabetic nephropathy, arterial hypertension, peripheral vascular disease; bilateral pes planus; diabetes mellitus; peripheral neuropathy of the upper and lower extremities; residuals of a thumb laceration; appendectomy scar; and erectile dysfunction), without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion must be provided.

4.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 
Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


